Citation Nr: 0709969	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to February 25, 2000 
for the grant of service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran had active service from February 1951 to December 
1952.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for hearing loss and assigned a 60 percent 
disability evaluation, effective February 25, 2000.  The 
veteran perfected a timely appeal of the assigned effective 
date.  

The veteran appealed the May 19, 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
On July 20, 2006, the Court vacated and dismissed the appeal 
following notification of the veteran's death.  


FINDINGS OF FACT

On March 21, 2007, the Board received notification that the 
veteran died on April [redacted], 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


